internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b school district c essay theme d essay theme e essay theme w high school z x attorney dollar range dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates that you will operate a scholarship program your purpose is to provide scholarships to graduating students of w letter catalog number 58263t the scholarships are listed on b's website the purpose of the scholarships are to honor students who have participated in efforts to further the cause of world peace helped to promote non-violence as a way of life and moral imperative and worked to find alternatives to war and violence both at home and abroad applicants are required to have a gpa of or higher special consideration is given to students with an interest in music and students who demonstrate financial need and are not likely to receive grants or scholarships from other sources scholarships are renewable if the applicant remains a full time student at a college or university and maintains a grade point average seniors from w are required to submit an application which requests the following information full name address city state and zip along with phone number and birth date father's guardian's name and occupation mother's guardian's name and occupation number of people in their family family's annual gross_income before taxes number of people in the family who will be in college or trade school the following year type of school or college is the applicant planning to attend ie community college trade technical school 4-year college or university the top schools have they applied to or would like to attend and the majors or career s they are considering in addition applicants are to write an essay of approximately words addressing one or more of the following themes c d e alternately applicants can submit original works in other media exploring the themes listed above eg graphic or performance art poetry music videos etc submissions in other media may be included with a written essay or by themselves the current members of the selection committee are the superintendent of schools of the b one senior counselor of the senior class of w and attorney z in the event that one member of the selection committee cannot serve the remaining two shall select an alternate to serve the committee meets at least once a year and selects a w senior or seniors to receive the benefits of the scholarship the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed each year you will advise the selection committee of the amount of funds available to be awarded as scholarships the selection committee reviews and ranks the applications letter catalog number 58263t and submits its selections to you which includes the amount that should be awarded to each applicant you generally award one to five scholarships a year that range from dollar_figurex you annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 you pay the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient you provide a letter to each university college specifying that the university college's acceptance of the funds constitutes the university college's agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify you if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms you will obtain the needed reports and grade transcripts from the scholarship recipient you will also arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain case histories showing recipients of your scholarships including names addresses purposes of awards amount of each scholarship manner of selection and relationship if any to officers trustees or donors of funds to you you will maintain such information and documentation until the applicable statute_of_limitations period expires basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
